     Case 1:19-cv-00147-DAD-SKO Document 78 Filed 05/29/20 Page 1 of 5


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8    PRINCIPAL LIFE INSURANCE                        Case No. 1:19-cv-00147-DAD-SKO
      COMPANY,
 9                                                    ORDER GRANTING DEFENDANT
                    Plaintiff/Stakeholder,            RAYMOND CALLOWAY’S MOTION
10                                                    TO SET ASIDE ENTRY OF DEFAULT
             vs.
11                                                    (Doc. 64)
      RAYMOND CALLOWAY, BERNICE
12    ENGLISH, FANNIE M. BEARD, ESTHER
      M. LEE, ROSE MARY PORTIS, RONALD
13    CALLOWAY, DAISY CALLOWAY,
      RODNEY CALLOWAY, J.D. FLORENCE,
14    JR., and the ESTATE OF GENEVA
      PERKINS,
15
      Defendants/Claimants.
16
      _____________________________________/
17

18

19          Presently before the Court is Defendant Raymond Calloway’s motion to set aside the

20   Clerk’s entry of default. (Doc. 64.) On May 6, 2020, the Court ordered any opposition or

21   statement of non-opposition to be filed by no later than May 22, 2020. (Doc. 66.) No party filed

22   an opposition, and Plaintiff Principal Life Insurance Company and Defendants Daisy Calloway

23   and Ronald Calloway each filed a notice of non-opposition to the motion. (Docs. 71, 72 & 76.)

24   The motion is therefore deemed unopposed. See E.D. Cal. Local Rule 230(c).

25
            For the reasons set forth below, Defendant Raymond Calloway’s motion to set aside the
26
     Clerk’s entry of default (Doc. 64) is GRANTED.
27
                                             I.   BACKGROUND
28          Plaintiff filed an interpleader complaint on February 1, 2019. (Doc. 1.) According to
     Case 1:19-cv-00147-DAD-SKO Document 78 Filed 05/29/20 Page 2 of 5


 1   Plaintiff, at issue is an annuity benefit payable under a guaranteed fixed annuity, following the
 2   death of Geneva Perkins. (See id.) Plaintiff asserts that it cannot determine to whom the annuity
 3   benefit is payable due to conflicting claims of the defendants. (See id.)
 4            On February 6, 2019, Defendant Raymond Calloway executed a waiver of service of
 5   summons. (Doc. 10.) In signing the waiver of service, Defendant Raymond Calloway indicated
 6   his understanding that he “must file and serve an answer or a motion under Rule 12” within 60
 7   days from the date the request for waiver of service was sent, and that if he failed to do so “a
 8   default judgment will be entered” against him. (See id.) Plaintiff did not file a responsive
 9   pleading with the required time period. On November 5, 2019, Plaintiff requested that the Clerk
10   of Court enter default against Defendant Raymond Calloway (Doc. 31), which was entered on
11   November 6, 2019 (Doc. 33).
12            The parties convened on the record for a scheduling conference on April 30, 2020. (See
13   Doc. 63.) Defendants Raymond Calloway appeared telephonically at the conference and indicated
14   his wish to set aside the Clerk’s entry of default against him. (See id.) The Court directed him to
15   file a motion to that effect by no later than May 8, 2020, which he filed on May 4, 2020 (Doc. 64)
16   and is presently before the Court.
17                                                  II.     DISCUSSION
18   A.       Legal Standard

19            Federal Rule of Civil Procedure 55 governs the entry of default by the clerk and the

20   subsequent entry of default judgment by either the clerk or the district court. In relevant part, Rule

21   55(a) provides:

22            (a) Entering a Default. When a party against whom a judgment for affirmative
              relief is sought has failed to plead or otherwise defend, and that failure is shown
23            by affidavit or otherwise, the clerk must enter the party’s default.
24   Fed. R. Civ. P. 55(a). 1
25            Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside an entry of
26
     1
       As the Ninth Circuit Court of Appeals has stated, Rule 55 requires a “two-step process” consisting of: (1) seeking a
27   clerk’s entry of default, and (2) filing a motion for the entry of default judgment. See Eitel v. McCool, 782 F.2d 1470,
     1471 (9th Cir. 1986) (“Eitel apparently fails to understand the two-step process required by Rule 55”); accord
28   Symantec Corp. v. Global Impact, Inc., 559 F.3d 922, 923 (9th Cir. 2009) (noting that Rules 55(a) and (b) provide a
     two-step process for obtaining a default judgment).

                                                                2
     Case 1:19-cv-00147-DAD-SKO Document 78 Filed 05/29/20 Page 3 of 5


 1   default for good cause . . . .” The party seeking relief from the entry of default bears the burden of
 2   showing good cause to set aside the entry of default.           See Franchise Holding II, LLC v.
 3   Huntington Rests. Group, Inc., 375 F.3d 922, 926 (9th Cir. 2004). A court considers three factors
 4   in determining whether good cause exists: “(1) whether [the party seeking to set aside the default]
 5   engaged in culpable conduct that led to the default; (2) whether [it] had [no] meritorious defense;
 6   or (3) whether reopening the default judgment would prejudice the other party.” United States v.
 7   Signed Personal Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010)
 8   (hereafter, “Mesle”) (modification in original) (quoting Franchise Holding II, LLC, 375 F.3d at
 9   925–26).
10          Under this disjunctively-framed standard, “a finding that any one of these factors is true is
11   sufficient reason for the district court to refuse to set aside the default.” Mesle, 615 F.3d at 1091;
12   Brandt v. Am. Bankers Ins. Co., 653 F.3d 1108, 1111 (9th Cir. 2011). However, a court may
13   within its discretion grant relief from default even after finding one of the “good cause” factors to
14   be true. See, e.g., Brandt, 653 F.3d at 1112 (“A district court may exercise its discretion to deny
15   relief to a defaulting defendant based solely upon a finding of defendant’s culpability, but need
16   not.”) (emphasis added). “The court’s discretion is especially broad where . . . it is entry of default
17   that is being set aside, rather than a default judgment.” O’Connor v. State of Nev., 27 F.3d 357,
18   364 (9th Cir. 1994). The factors are more liberally applied with respect to a request to set aside
19   the entry of default, because “there is no interest in the finality of the judgment with which to
20   contend.” Mesle, 615 F.3d at 1091 n.1.
21          Additionally, the Ninth Circuit has emphasized that resolution of a motion to set aside the
22   entry of default is necessarily informed by the well-established policies favoring resolution of
23   cases on their merits and generally disfavoring default judgments. See Mesle, 615 F.3d at 1091
24   (“[J]udgment by default is a drastic step appropriate only in extreme circumstances; a case should,
25   whenever possible, be decided on the merits”) (citations and quotation marks omitted);
26   Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009) (“As a general rule,
27   default judgments are disfavored; cases should be decided upon their merits whenever reasonably
28   possible”). Moreover, the Ninth Circuit’s “rules for determining when a default should be set aside

                                                       3
     Case 1:19-cv-00147-DAD-SKO Document 78 Filed 05/29/20 Page 4 of 5


 1   are solicitous towards movants, especially those whose actions leading to the default were taken
 2   without the benefit of legal representation.” Mesle, 615 F.3d at 1089.
 3          With the above principles in mind, the Court proceeds to consider Defendant Raymond
 4   Calloway’s request to set aside the Clerk’s entry of default.
 5   B.     Analysis
 6          1.      Culpable Conduct
 7          In this case the Court cannot conclude that Defendant Raymond Calloway’s conduct was
 8   culpable under the standard set forth above. Defendant Raymond Calloway clearly had both
 9   actual and constructive notice of the filing of this action, yet his motion makes clear that he
10   engaged in conduct that led to the default based on his own (mistaken) belief regarding the “the
11   fact that [he] had to submit an answer to the court regarding the complaint to be included in further
12   proceedings.” (Doc. 64.) See Mesle, 615 F.3d at 1092 (“[A] defendant’s conduct is culpable if he
13   has received actual or constructive notice of the filing of the action and intentionally failed to
14   answer.”) While Defendant Raymond Calloway should have followed the advisement on the
15   waiver of service he signed—to file a responsive pleading by April 8, 2019—or at a minimum
16   sought clarification, he promptly filed his motion to set aside default following his participation in
17   the Court’s telephonic conference and no party has opposed the motion. In addition, Defendant
18   Raymond Calloway is proceeding pro se and, as such, is entitled to such greater “solicitude.” See
19   id. at 1089. Accordingly, the Court finds that Defendant Raymond Calloway is not so culpable so
20   as to justify refusing to vacate the default entered against him.
21          2.      Lack of a Meritorious Defense
22          Defendant Raymond Calloway does not explicitly address this point in his motion. At a
23   minimum, however, the present record does not affirmatively show the absence of a meritorious
24   defense.    Indeed, the complaint alleges that at the time the subject annuity was issued, the
25   decedent Geneva Perkins designated Defendant Raymond Calloway, her nephew, as her primary
26   beneficiary. (See Doc. 1 ¶ 14.) As such, this factor does not counsel in favor of denying
27   Defendant Raymond Calloway’s request to set aside the default.
28          3.      Prejudice

                                                        4
     Case 1:19-cv-00147-DAD-SKO Document 78 Filed 05/29/20 Page 5 of 5


 1              “To be prejudicial, the setting aside of a judgment [or clerk’s entry of default] must result
 2   in greater harm than simply delaying resolution of the case.” Mesle, 615 F.3d at 1095. Here, there
 3   is no indication that Plaintiff’s ability to determine the proper beneficiary(ies) of the annuity will
 4   be hindered by the delay in setting aside the Clerk’s entry of default, as no dates or deadlines have
 5   been set in this case. Moreover, the parties’ lack of opposition to the motion indicates that any
 6   potential prejudice would be minimal.
 7                                        III.     CONCLUSION AND ORDER
 8              In sum, Defendant Raymond Calloway’s lack of culpability and the lack of prejudice to the

 9   parties both weigh in favor of setting aside the entry of default. Based on those factors and the

10   general preference for resolving cases on their merits, the Court concludes that good cause exists

11   to set aside the Clerk’s entry of default against Defendant Raymond Calloway.

12              Accordingly, it is HEREBY ORDERED that:

13              1.       Defendant Raymond Calloway’s motion to set aside the Clerk’s entry of default

14                       (Doc. 64) is GRANTED and the entry of default against him (Doc. 33) 2 is SET

15                       ASIDE;

16              2.       Defendant Raymond Calloway SHALL respond to the complaint by no later than

17                       seven (7) days of the service of this order; and

18              3.       To the extent not already done, Plaintiff’s counsel SHALL send to Defendant

19                       Raymond Calloway copies of all pleadings, motions, and/or disclosures filed by

20                       Plaintiff in this action.

21
     IT IS SO ORDERED.
22

23   Dated:          May 29, 2020                                             /s/   Sheila K. Oberto    .
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28   2
         The Clerk’s entry of default against Esther M. Lee (Doc. 33) remains undisturbed.

                                                                 5
